 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE DINO A. DIEZ,                                  Case No.: 18-CV-156-DMS(WVG)
12                                      Plaintiff,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION ON CROSS-
                                                         MOTIONS FOR SUMMARY
14   NANCY A. BERRYHILL, Acting
                                                         JUDGMENT
     Commissioner of Social Security,
15
                                      Defendant.
16
17
           On March 27, 2014, Jose Dino A. Diez (“Plaintiff”) applied for Social Security
18
     Disability Insurance under Title II of the Social Security Act (“Title II” or “Act”). Nancy
19
     A. Berryhill, Acting Commissioner of Social Security (“Commissioner” or “Defendant”),
20
     twice denied Plaintiff’s application – initially, on June 27, 2014, and upon reconsideration
21
     on March 6, 2015. This action followed. Before the Court are Plaintiff and Defendant’s
22
     (“Parties”) cross-motions for summary judgment for purposes of this Report and
23
     Recommendation. For the below reasons, the Court RECOMMENDS that Plaintiff’s
24
     summary judgment motion be DENIED and Defendant’s summary judgment motion be
25
     GRANTED.
26
     ///
27
     ///
28

                                                     1
                                                                              18-CV-156-DMS(WVG)
 1      I.       PROCEDURAL HISTORY
 2            Plaintiff alleges that he suffers from disabilities so severe that he is unable to work
 3   to any extent. As such, Plaintiff protectively filed for Title II Disability Insurance
 4   Benefits on March 27, 2014, alleging disability since January 31, 2009 (AR 210). On
 5   June 27, 2014, the Commissioner denied Plaintiff’s application and did the same on
 6   March 6, 2015 upon reconsideration (AR 122-127; 129-134). Plaintiff then requested a
 7   hearing before an Administrative Law Judge (“ALJ”). The ALJ’s decision followed on
 8   August 8, 2017 and was unfavorable to Plaintiff (AR 16-26). Specifically, the ALJ found
 9   that Plaintiff was not disabled and, in turn, was not entitled to Title II benefits because he
10   was capable of performing work that exists in large numbers in the national economy. In
11   response, Plaintiff sought administrative review of the ALJ’s decision, but the Appeals
12   Council denied the request (AR 1-6). On January 23, 2018, Plaintiff filed this action.
13      II.      FACTUAL BACKGROUND
14               a. Plaintiff’s Medical Condition and History
15            Plaintiff is 55 years old and served in the United States Navy for 20 years. On or
16   around January 31, 2009, Plaintiff’s purported disability set in and he was honorably
17   discharged that same year. Plaintiff alleges that he suffers extensive physical and mental
18   impairments, namely gout, arthritis, and acid reflux disease as well as depression and
19   bipolar disorder. Plaintiff adds that these impairments prevent him from lifting, squatting,
20   bending, standing, walking, kneeling, climbing stairs, remembering information,
21   completing tasks, concentrating, understanding, following instructions, and getting along
22   with others. According to Plaintiff, these impairments have left him totally disabled and
23   unable to work. To this end, Plaintiff has not performed in any gainful activity since
24   January 31, 2009, the date Plaintiff assigns to the onset of his disability (AR 18).
25            In 2009, Plaintiff was diagnosed with gout and treated with various clinicians for
26   the condition in both of his knees and ankles, as well as his toes (AR 18-19; 21). Since
27   his diagnosis, Plaintiff’s symptoms have been routinely characterized as unexceptional.
28   For example, in August 2014, Plaintiff experienced soft tissue swelling without any acute

                                                      2
                                                                                   18-CV-156-DMS(WVG)
 1   bony abnormality. Plaintiff was prescribed Ibuprofen and indomethacin, and his
 2   subsequent medical records confirmed that the medication effectively controlled his gout
 3   (AR 21; 496; 1456; 1472). Further, Plaintiff’s clinician at the time, Dr. Arnold Gass,
 4   concluded that Plaintiff did not have any functional limitations unless he experienced an
 5   acute gout flare-up. Plaintiff corroborated the same by noting that he only experienced
 6   limitations during a flare-up and that he was, overall, feeling well.
 7         Throughout 2013, Plaintiff intermittently expressed concern to his treating
 8   physicians about experiencing sleeplessness (AR 21). A polysomnogram followed and
 9   revealed that Plaintiff had sleep apnea. Plaintiff was provided a CPAP machine to
10   manage his condition while he slept. However, Plaintiff admitted to not using the
11   machine for nearly one year (AR 21; 1068; 1276). By December 2016, Plaintiff’s sleep
12   patterns improved, and Plaintiff acknowledged that he was sleeping well (AR 1276).
13             b. Dr. Nicholson’s Consultative Examination
14         In February 2015, Dr. Gregory Nicholson performed a consultative examination of
15   Plaintiff. Dr. Nicholson reported that Plaintiff was in a depressed mood but cooperative;
16   maintained an organized thought process and good eye contact; and was able to
17   comprehend, remember, and carry out one or two-step job instructions and follow more
18   complex instructions (AR 533). As part of his appointment, Plaintiff underwent a CT
19   scan, the results of which Dr. Nicholson deemed normal. Dr. Nicholson ultimately
20   concluded that Plaintiff was mildly limited in (1) regularly reporting to work; (2)
21   performing activities reliably and without additional supervision; and (3) consistently
22   concentrating (AR 535). Dr. Nicholson added that Plaintiff’s headaches were non-severe
23   and fully relieved by prescription medication and Ibuprofen (AR 533).
24         In May 2017, Plaintiff underwent diagnostic imaging after he reported recurring
25   pain in both knees. The imaging revealed that Plaintiff’s right knee showed some
26   degeneration, albeit without acute findings (AR 18-19; 21). Plaintiff’s left knee showed
27   moderate patellofemoral joint osteoarthritis and mild medial and lateral compartment
28   osteoarthritis (AR 1459; 1523). Subsequent x-rays taken of Plaintiff’s feet were

                                                   3
                                                                              18-CV-156-DMS(WVG)
 1   unremarkable (AR 24; 663). Consistent with the same, Plaintiff’s medical history and
 2   testimony at the administrative hearing confirmed that Plaintiff was able to get around
 3   and go to his children’s school, grocery stores, church, the movie theater, and restaurants
 4   on a regular basis (AR 268).
 5             c. The ALJ’s August 8, 2017 Decision
 6         Considering Plaintiff’s medical record and testimony at the administrative hearing,
 7   the ALJ held that Plaintiff was not disabled and was thus not entitled to Title II benefits.
 8   In relevant part, the ALJ determined that Plaintiff:
 9         (1) had not engaged in substantial gainful activity since January 31, 2009;
10         (2) suffered severe impairments consisting of gout, psychotic disorder, depressive
11              disorder, anxiety disorder, osteoarthritis, and obstructive sleep apnea;
12         (3) experienced non-severe headaches that caused nothing more than minimal
13              functional limitations;
14         (4) had mild limitations in understanding, remembering, or applying information;
15              interacting with others; and adapting or managing himself;
16         (5) had moderate limitations in concentrating, persisting, or maintaining pace;
17         (6) had the residual functional capacity to perform light work as defined in 20
18              CFR § 404.1567(b) and could perform simple, routine tasks;
19         (7) could not perform any past relevant work as a security guard, powerhouse
20              mechanic, or assistant career case aid (AR 16-26); and
21         (8) had at least a high school education and is able to communicate in English.
22   Relatedly, the ALJ found that (9) considering Plaintiff’s age, education, work experience,
23   and residual functional capacity, there were jobs that existed in significant numbers in the
24   national economy that Plaintiff could have performed, including, but not limited to, hand
25   packer; information clerk; and ticket taker (AR 16-26).
26         The ALJ applied varying weight to the evidentiary sources that informed his final
27   decision. Most notable was the ALJ’s reliance on medical evidence, including clinical
28   findings of record, effectiveness of treatment, and Plaintiff’s activities of daily living that

                                                    4
                                                                                 18-CV-156-DMS(WVG)
 1   “illustrate[d] greater functional abilities than alleged” (AR 533; see also AR 268). The
 2   ALJ repeatedly noted throughout his decision that Dr. Nicholson’s consultative
 3   examination findings were consistent with Plaintiff’s medical history and Plaintiff’s own
 4   testimony and conduct at the administrative hearing (AR 21-24). In turn, the ALJ
 5   assigned little weight to Plaintiff’s daughter’s representations that Plaintiff has depression
 6   and stays at home because the record demonstrated that, despite Plaintiff’s multiple
 7   impairments, he appropriately interacted with others on a regular basis. The ALJ thus
 8   concluded that Plaintiff’s depression did not warrant imposing additional restrictions in
 9   the residual functional capacity.
10         Further, the ALJ placed minimal weight on the Department of Veteran’s Affairs’
11   finding that Plaintiff has 100 percent service-connected disabilities because, as a matter
12   of law, “a determination of disability by another agency is not binding on [the Social
13   Security] Administration” (AR 23; 219.) In this vein, the ALJ placed only partial weight
14   on the State agency consultants’ opinion. Moreover, the ALJ noted that the State agency
15   consultants concluded contrary to what Plaintiff’s medical records suggested (AR 24).
16   For example, the State agency consultants concluded that Plaintiff’s mental impairments
17   were not severe; however, the medical evidence indicated the seriousness of Plaintiff’s
18   mental condition given his psychotic disorder and depression (AR 101-103; 115-117).
19   The ALJ also observed that the State agency consultants erroneously determined that
20   Plaintiff could perform physical work that frequently involved crawling, crouching,
21   kneeling, stooping, balance, and climbing stairs (AR 101-103; 115-117).
22         Finally, the ALJ accepted the vocational expert’s testimony for the limited purpose
23   of determining what jobs, if any, existed in the national economy that would have aligned
24   with Plaintiff’s residual functional capacity (AR 25). In doing so, the ALJ acknowledged
25   that the vocational expert’s testimony was consistent with the information contained in
26   the Dictionary of Occupational Titles (AR 25; 92-93).
27   ///
28   ///

                                                   5
                                                                                18-CV-156-DMS(WVG)
 1      III.   LEGAL STANDARD
 2             a. Title II Analysis
 3         Under Title II of the Social Security Act, an applicant merits Social Security
 4   Disability Insurance if (1) he suffers from a medically determinable impairment that has
 5   endured or can be expected to endure for at least twelve consecutive months or is
 6   reasonably likely to result in death; and (2) as a result of his impairment, he cannot
 7   perform the work that he previously performed or any other gainful work that the national
 8   economy offers. 42 U.S.C. § 423(d)(2)(A). At all times, the applicant bears the burden to
 9   establish his disability and entitlement to benefits. Valentine v. Comm’r of Soc. Sec.
10   Admin, 574 F.3d 685, 689 (9th Cir. 2007); Rhinehart v. Finch, 438 F.2d 920, 921 (9th
11   Cir. 1971). Where the applicant makes this showing, the burden shifts to the
12   Commissioner to prove that the applicant is still able to work and that there is work
13   available for him. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007); Kail v. Heckler,
14   722 F.2d 1496, 1498 (9th Cir. 1984).
15         To evaluate whether an applicant is qualified under the Act, the court undertakes a
16   five-step inquiry, namely whether (1) the applicant is presently working in a substantially
17   gainful activity; (2) the subject impairment is severe; (3) the impairment “meets or
18   equals” one of the list of impairments itemized in the Social Security Regulations; (4) the
19   applicant is able to perform any work that he has not previously performed; and (5) the
20   claimant is able to perform any other work, where, if so, the Commissioner bears the
21   burden of proving “that there are a significant number of jobs in the national economy
22   that the [applicant] can do.” 20 C.F.R. § 404.1520 (1999). The court’s inquiry ends where
23   an applicant is found to be “disabled” or “not disabled” at any step in the analysis. Id.
24             a. Judicial Review of Administrative Decision on Title II Applications
25         Section 405(g) of the Act authorizes unsuccessful applicants to seek judicial
26   review of a final agency decision of the Commissioner. 42 U.S.C. § 405(g). The scope of
27   judicial review is limited, as the Commissioner’s denial of benefits “will be disturbed
28   only if it not supported by substantial evidence or is based on legal error.” Brawner v.

                                                   6
                                                                               18-CV-156-DMS(WVG)
 1   Sec’y of Health and Human Servs., 830 F.2d 432, 433 (9th Cir. 1988); see also
 2   Sandgather v. Chater, 108 F.3d 978, 980 (9th Cir. 1997) (substantial evidence is “more
 3   than a mere scintilla” but less than a preponderance)).
 4         At all times, the court must consider the record in its totality, weighing evidence
 5   that both supports and weakens the Commission’s conclusions. Desrosiers v. Sec’y of
 6   Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988). Where the ALJ failed to
 7   apply the proper legal standards in reaching her decision, the court must set aside the
 8   ALJ’s decision. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005). However,
 9   where the evidence supports more than one rational interpretation, the court must uphold
10   the Administrative Law Judge’s (“ALJ”) decision. Allen v. Heckler, 749 F.2d 577, 579
11   (9th Cir. 1984). Deference, under such circumstances, is required. Bayliss, supra, 427
12   F.3d at1214 n.1; Sandqathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997).
13      IV.    DISCUSSION
14             a. The ALJ Properly Assessed Plaintiff’s Residual Functional Capacity
15         As a foundational matter, Plaintiff disputes the ALJ’s determination as to
16   Plaintiff’s residual functional capacity and, in turn, the ALJ’s finding of non-disability.
17   At all times, [it] is clear that it is the responsibility of the ALJ … to determine residual
18   functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001).
19   Consequently, the ALJ is considered the final arbiter in resolving ambiguities in the
20   medical evidence; thus, his conclusions are subject to substantial deference. Tommasetti
21   v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); Batson v. Comm’r, 359 F.3d 1190, 1193
22   (9th Cir. 2004) (“the Commissioner’s findings are upheld if supported by inferences
23   reasonably drawn from the record”).
24         Here, the ALJ’s finding on Plaintiff’s residual functional capacity hinged upon
25   Plaintiff’s medical records, which primarily included State agency physician assessments
26   and Dr. Nicholson’s consultative examination of Plaintiff. Taken in turn, the ALJ’s
27   determination was more measured than that of either State agency physician and
28   appropriately accounted for Plaintiff’s self-reporting that he was limited in the daily

                                                    7
                                                                                 18-CV-156-DMS(WVG)
 1   functions he could perform. Specifically, where the physicians determined that Plaintiff
 2   could perform a range of medium work, the ALJ found that only light range work suited
 3   Plaintiff’s physical impairments, and that Plaintiff could occasionally crawl, crouch,
 4   kneel, stoop, and balance but never climb ladders, ropes, or scaffolds.
 5         Further, where the physicians determined that Plaintiff’s mental impairments were
 6   not severe, the ALJ disagreed based on Plaintiff’s medical history that noted his
 7   diagnoses of psychotic disorder and depression. Plaintiff’s own testimony about the
 8   effects of treatment on his mood and wellbeing partly informed the ALJ’s conclusion that
 9   the medical record substantiated that Plaintiff suffered mental impairments that, to some
10   extent, affected his ability to work. Accordingly, the ALJ placed appropriate weight onto
11   the State agency physicians’ evaluations of Plaintiff’s health, given that most of their
12   conclusions understated the extent of Plaintiff’s physical and mental impairments and
13   were inconsistent with the medical evidence.
14         Concurrently, the ALJ placed substantial weight on Dr. Nicholson’s consultative
15   examination of Plaintiff, for the very reason that Dr. Nicholson undertook a
16   comprehensive assessment of Plaintiff’s health and his findings were largely consistent
17   with Plaintiff’s medical records. The ALJ was right to do so. See Drouin v. Sullivan, 966
18   F.2d 1255, 1257 (9th Cir. 1992) (an applicant seeking Title II benefits must show that he
19   suffers an impairment that results from “anatomical, physiological, or psychological
20   abnormalities that are demonstrable by medically acceptable clinical and laboratory
21   diagnostic techniques.”). Dr. Nicholson performed a series of evaluations, that included
22   diagnostic imaging, which collectively revealed that Plaintiff was in good health overall.
23         As to Plaintiff’s psychological state, Dr. Nicholson determined that Plaintiff was in
24   a depressed mood; his insight and judgment were intact; his thought contents were
25   normal; and he was alert and oriented and maintained communication with friends and
26   family and the outside world by regularly going to his children’s school, church,
27   restaurants, and other public places to convene. Each of these circumstances pointed to
28   Plaintiff suffering, at most, mild limitations. Dr. Nicholson added that, while Plaintiff

                                                   8
                                                                               18-CV-156-DMS(WVG)
 1   continued to suffer from headaches, they were non-severe in nature. Plaintiff himself
 2   confirmed that the headaches were relieved by medication.
 3         Further, Plaintiff’s other examinations, including imaging diagnostics such as x-
 4   rays and radiographs, were unremarkable in nature and revealed that Plaintiff’s primary
 5   physical impairment was osteoarthritis. Plaintiff’s arthritis was accompanied by some
 6   discomfort and stiffness, but the condition in no way left Plaintiff unable to get around or
 7   perform light work activity. Plaintiff’s regular outings, undisputed ability to care for
 8   himself, self-reported improvement in depression following his discharge from military
 9   duty, and disclosure to Dr. Nicholson that he was sleeping well with no hallucinations or
10   suicide ideations, reinforced the conclusion.
11         The consistency of the above circumstances affirms the ALJ properly looked to Dr.
12   Nicholson’s consultative evaluation, Plaintiff’s related medical records, and Plaintiff’s
13   own admissions in deciding Plaintiff’s residual functional capacity. 20 C.F.R. §
14   404.1527(c)(4) (“Generally, the more consistent a medical opinion is with the record as a
15   whole, the more weight we will give [it.]”); see Tonapetyan v. Halter, 242 F.3d 1144,
16   1149 (9th Cir. 2001) (deciding, in relevant part, that “[examining physician’s] opinion
17   alone constitutes substantial evidence because it rest[ed] on his own independent
18   examination”); see also Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (noting that
19   “where evidence is susceptible to more than one rational interpretation, it is the ALJ’s
20   conclusion that must be upheld.”).
21             b. The ALJ Appropriately Exercised His Independent Discretion and Was
22                Not Bound by the Veteran Affairs’ Assessment of Plaintiff’s Disability
23         In disputing the validity of the ALJ’s decision, Plaintiff implicates the issue of
24   whether the ALJ appropriately set aside the Veteran Affairs’ (“VA”) assessment of
25   Plaintiff’s medical condition. It is worthy of mention that Plaintiff receives disability
26   benefits from the VA in light of the VA’s assessment that Plaintiff is 100 percent
27   disabled (AR 219). While acknowledging the VA’s finding, the ALJ properly noted that
28

                                                     9
                                                                                18-CV-156-DMS(WVG)
 1   he was in no way bound by it and, in doing so, exercised his independent discretion
 2   regarding Plaintiff’s varying medical impairments (AR 23).
 3         The distinction between the VA and the Social Security Administration is self-
 4   evident in that they each constitute separate administrative entities that are governed by
 5   their own policies, practices, and procedures. The law confirms the same. 20 C.F.R §
 6   404.1504 (“Because a decision by any other government agency or a non-governmental
 7   entity about whether you are disabled, blind, or entitled to any benefits is based on its
 8   rules, it is not binding on [the Social Security Administration] and is not [its] decision
 9   about whether you are disabled… under [its] rules.”). Accordingly, the ALJ was under
10   no obligation to defer to the VA’s disability finding with respect to Plaintiff. In turn, the
11   ALJ properly decided the issue of Plaintiff’s residual functional capacity and disability by
12   exercising his independent judgment and relying on the medical evidence presented and
13   Plaintiff’s own testimony during the administrative hearing.
14             c. The ALJ Appropriately Considered the Vocational Expert’s Testimony
15                Concerning Plaintiff’s Ability to Work within the National Economy
16         Plaintiff’s dispute over the ALJ’s findings also raises the matter of whether the
17   ALJ properly relied upon vocational expert testimony to conclude that Plaintiff was still
18   capable of working in occupations that exist in significant numbers in the national
19   economy. The law is clear that “A vocational expert’s recognized expertise provides the
20   necessary foundation for his or her testimony” and, therefore, “no additional foundation
21   is required.” Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2005). Here, the
22   vocational expert presented a survey of positions available in significant numbers within
23   the national economy that would have allowed Plaintiff to perform sedentary work,
24   namely hand packer, information clerk, and ticket taker. These positions were squarely
25   consistent with Plaintiff’s impairments, which the ALJ determined were insignificant
26   enough to allow Plaintiff to perform light work activity. 20 C.F.R. § 404.1567(b) (“If
27   someone can do light work, we determine that he or she can also do sedentary work.”).
28

                                                   10
                                                                                18-CV-156-DMS(WVG)
 1   Accordingly, the ALJ properly found that the vocational expert’s testimony was reliable
 2   and aligned with the medical evidence presented.
 3      V.      CONCLUSION
 4      For the foregoing reasons, the Court recommends that Plaintiff’s summary judgment
 5   motion be DENIED and Defendant’s cross-summary judgment motion be GRANTED.
 6   This Report and Recommendation is hereby submitted to the United States District Judge
 7   Dana M. Sabraw, pursuant to 28 U.S.C. section 636(b)(1) and Federal Rule of Civil
 8   Procedure 72(b).
 9           IT IS ORDERED that no later than September 3, 2019 any party to this action may
10   file written objections with the Court and serve a copy on all parties. The document should
11   be captioned “Objections to Report and Recommendation.” No reply briefs in response to
12   the Objections will be accepted.
13           IT IS SO ORDERED.
14   Dated: August 19, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 11
                                                                             18-CV-156-DMS(WVG)
